United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2482
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Manuel Saenz-Salas,                      *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: December 20, 2002
                              Filed: December 30, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Manuel Saenz-Salas pleaded guilty to intentionally reentering the United States
without permission following his conviction for an aggravated felony and subsequent
deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2). At sentencing, the district
court1 denied Saenz-Salas’s request for a downward departure based on the
overrepresentation of his criminal history, and then sentenced him to 41 months
imprisonment and 3 years supervised release.


      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
       On appeal, Saenz-Salas’s counsel has filed a brief and moved to withdraw
under Anders v. California, 386 U.S. 738 (1967), arguing the district court abused its
discretion in denying the downward departure. We conclude that the ruling is
unreviewable, because the district court’s refusal to depart was a discretionary
decision. See United States v. Lopez-Arce, 267 F.3d 775, 783-84 (8th Cir. 2001).
Upon reviewing the record independently under Penson v. Ohio, 488 U.S. 75 (1988),
we have found no nonfrivolous issues. Accordingly, we affirm. We also grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-